                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
AL HOLIFIELD,

                         Plaintiff,
      v.                                           Case No. 18-cv-807-pp-wed

CARMEN DOHMS, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                   (DKT. NO. 22) AND DISMISSING CASE
______________________________________________________________________________

      Plaintiff Al Holifield, who is representing himself, is proceeding on First

Amendment claims that the defendants denied him access to the courts and

retaliated against him for exercising his First Amendment rights. Dkt. No. 12.

When he filed his complaint in May of last year, the plaintiff was in custody at

the Marshall Sherrer Correctional Center in Milwaukee. Dkt. No. 1 at 11. In

April 2019, the court received a notice from the plaintiff that his new address

was 2743 W. Highland Blvd, #103, Milwaukee, Wisconsin 53208. Dkt. No. 17.

      On August 16, 2019, the defendants moved for summary judgment. Dkt.

No. 22. The plaintiff’s response/opposition materials were due around

September 15, 2019. The plaintiff did not timely respond to the motion, so

Magistrate Judge William Duffin (to whom the court had referred the case for

pretrial matters) gave the plaintiff an additional opportunity to respond to the

motion or to explain why he was unable to respond. Dkt. No. 28. Judge Duffin

warned the plaintiff that if he did not respond to the summary judgment


                                         1
motion or file a letter explaining why he couldn’t do so by October 25, 2019,

the court would grant the defendants’ motion and dismiss the case.

      October 25, 2019 has come and gone, and the plaintiff has not filed his

response materials. In fact, the court has not heard from the plaintiff since it

received his change of address notification on April 3, 2019. Under this

district’s local rules, “[f]ailure to file a memorandum in opposition to a motion

is sufficient cause for the court to grant the motion.” Civil Local Rule 7(d) (E.D.

Wis.) Under Civil L.R. 41(c), “[w]henever it appears to the Court that the

plaintiff is not diligently prosecuting the action . . . the Court may enter an

order of dismissal with or without prejudice.”

      The defendants filed their summary judgment motion nearly three

months ago. Despite the court giving the plaintiff ample time to respond, he

has not done so, nor has he informed the court of any reason why he is unable

to respond. His failure to oppose the defendants’ motion is sufficient grounds

for the court to grant their motion. Further, the defendants have devoted a

significant amount of time to this case by preparing a summary judgment

motion. In contrast, the plaintiff has made little effort to prosecute his case.

The court will grant the defendants’ motion for summary judgment.

      The court GRANTS the defendants’ motion for summary judgment, based

on the plaintiff’s failure to oppose it, as provided by Civil L.R. 7(d). Dkt. No. 22.

      The court GRANTS summary judgment in favor of the defendants, and

ORDERS that this case is DISMISSED. The court will enter judgment

accordingly.


                                          2
      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 15th day of November, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
